DETAILED ACTION
Acknowledgements
The amendment filed 10/06/2020 is acknowledged.
Claims 12-21 are pending.
Claims 12-21 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 12, 14-15 and 19-20 are amended.

Regarding applicant’s arguments on Functional Language/Intended Use, the arguments are moot in light of amendments.

Regarding applicant’s arguments on Non-Functional Descriptive Material, the arguments have been fully considered, but examiner respectfully disagrees.
For example, claim 14 recites “the password is an alphanumeric password”. The limitation describes the password.  However, the description of the password is not used to perform any of the recited functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).   Similarly, claim 15 recites “the password is an alphanumeric password with symbols”.  It further describes password.   Claim 21 recites “first credential is one of an alphanumeric password, an alphanumeric password with symbols, or a numeric password.”  It describes first credential.  Nevertheless, the description of the password and first credential are not used to perform any of the recited functions. Therefore, claims 15 and 21 are also non-functional descriptive material.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §112, the arguments are moot in light of the amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  However, examiner respectfully disagrees.
With respect to claim 12., its limitations are told by Bianco et al. in view of Favero and in further view of Berrio et al..  For example, Bianco et al. Fig. 3 discloses a display; (Fig. 3, item 324) a processor; (Fig. 3 items 304) and a memory including computer program code that when executed by the processor cause the processor to: (Fig. 3 items 308, 314) and Fig. 42 discloses a modem; (Fig. 42 items 210, 4202). Furthermore, col 61 ln 50 – col 63 ln 35 discloses authorizing remote access.  Favero para 0034 discloses “generating, at the messaging server, a temporary password;…receiving a return password back from the handset; comparing the temporary password with the return password; in the event that they match, transmitting an authentication acknowledgement back to the handset;”  therefore, Bianco et al. in view of Favero teaches the limitations “generate a first credential; receive, via the modem, a second credential electronically from the remote support service; verify the second credential against the first credential by comparing the second credential to the first credential to determine if they are the same; and”.  Additionally, Berrio et al. para 0007 discloses “one aspect of the present invention provides a payment processing system in a retail environment comprising a point-of-sale (POS) module providing an interface for use…”.  Therefore, Bianco et al., in view of Favero and in further view of Berrio et al. teaches claim 12.


Examiner's Comments
Intended Use
Applicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP 2103 I C
Claim 12 recites “a memory including computer program code that when executed by the processor cause the processor to: generate…; receive…;…”
Claims 14-15 recite “wherein the password…being compared to…to determine if they are the same”
Claim 16 recites “…software are further configured to…display…”

Non-Functional Descriptive Material
The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP (2111.05 I-III))  They do not play a role or perform some function with respect to the computer.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Claim 14 recites "wherein the password is an alphanumeric password"
Claim 15 recites “wherein the password is an alphanumeric password with symbols”
Claim 21 recites “wherein said first credential is one of an alphanumeric password, an alphanumeric password with symbols, and a numeric password”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 12 directed to an electronic apparatus that “said apparatus comprising: a display; a modem; a processor; and a memory.. ”.  However, the claim recites “authorize access by the remote support service…” it is unclear the claim is directed to the electronic apparatus or the remote support service. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 13-21 are also rejected as each depends from claim 12.

Hybrid
Claim 12 is indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Evidence to support a position that claim 12 is drawn to an electronic apparatus includes the recitation of “An electronic apparatus that is a point of sale device (POS)…”.  On the other hand, evidence to support a position that the claim is drawn to a process includes claim 12 recites “An electronic accessed by a remote support service…” In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 12 to be drawn to either a product or process. 
Similarly, evidence to support a position that claims 14-15 are drawn to an apparatus includes the recitation of “An electronic apparatus as set forth in claim 13”.  On the other hand, evidence to support a position that claims 14-15 are drawn to a process includes recitation of:
claim 14 recites “wherein… the alphanumeric password being compared to the second credential…”, 
claim 15 recites “wherein…the alphanumeric password with symbols being compared to the second credential …”, 
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 14-15 to be drawn to either a product or process.
Claims 13-21 are also rejected as each depends from claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US7305562B1 (“Bianco et al.”) in view of US Application Publication US20140310514A1 (“Favero”), and in further view of US Application publication US20130238453A1 (“Berrio et al”).

Regarding claim 12, Bianco et al. teaches:
a display; (Fig. 3, item 324).
a modem; (Fig. 42 items 210, 4202).
a processor; (Fig. 3 items 304).
a memory including computer program code that when executed by the processor cause the processor to: (Fig. 3 items 308, 314)
authorize access, by the remote support service, only when the second credential is verified to the same as the first credential, (col 61 ln 50 – col 63 ln 35)
Bianco et al. does not disclose the following limitations explicitly:
a point of sale device (POS)
generate a first credential;
receive, via the modem, a second credential electronically from the remote support service; 
verify the second credential against the first credential by comparing the second credential to the first credential to determine if they are the same; and 
However, Favero discloses:
generate a first credential; (para 0034)
receive, via the modem, a second credential electronically from the remote support service; (para 0034)
verify the second credential against the first credential by comparing the second credential to the first credential to determine if they are the same; and (para 0034)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the system of Bianco et al. by adding the feature of using a newly generated credential for authentication in accordance with the teaching of Favero.  This modification improves the system security.

a point of sale device (POS)
However, Berrio et al. discloses:
a point of sale device (POS) (para 0007)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Bianco et al. and Favero by including POS support in accordance with the teaching of Berrio et al.  This modification allows the combined system to support POS system.

With respect to claim 18, Bianco et al. in view of Favero, in further view of Berrio et al. disclose all the limitations as described above.  Berrio et al. further discloses:
POS system comprises a manager workstation and at least one cashier workstation. (paras 0017-0018)

Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US7305562B1 (“Bianco et al.”) in view of US Application Publication US20140310514A1 (“Favero”), and in further view of US Application publication US20130238453A1 (“Berrio et al”) and US Application publication US20100106975A1 (“Vandervort et al”).

With respect to claim 13, Bianco et al. in view of Favero, in further view of Berrio et al. disclose all the limitation as described above.  Bianco et al., Favero and Berrio et al. do not disclose:
the first credential is a password shown on the display.
However Vandervort et al. discloses:
the first credential is a password shown on the display (paras 0029-0030, 0039)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Bianco et al., Favero and Berrio et al. by displaying password in accordance with the teaching of Vandervort et al.  This modification increases the usability of the combined system. (Vandervort et al. 0033)	

With respect to claim 16, Bianco et al. in view of Favero, in further view of Berrio et al. and Vandervort et al. disclose all the limitations as described above.  Bianco et al., further discloses:
memory and software are further configured to, with the processor, cause (Fig. 3 items 308, 314; col 15 ln 49-53)
Berrio et al. discloses:
cause POS to (para 0007)
Vandervort et al. discloses:
the first credential is a password and said (paras 0015, 0029, 0039)
display a phonetic phrase corresponding to the password. (paras 0015, 0029, 0039)

With respect to claim 17, Bianco et al. in view of Favero, in further view of Berrio et al., and Vandervort et al. disclose all the limitations as described above.  Vandervort et al. further discloses:
said password and said phonetic phrase corresponding to the password are simultaneously displayed. (paras 0015, 0029-30, 0039)

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US7305562B1 (“Bianco et al.”) in view of US Application Publication US20140310514A1 (“Favero”), and in further view of US Application publication US20130238453A1 (“Berrio et al”), and US Application publication US20100106975A1 (“Vandervort et al”), and US Application publication US20090052675A1 (“‘Levow et al.”).

With respect to claim 14, Bianco et al. in view of Favero, in further view of Berrio et al. and Vandervort et al. disclose all the limitations as described above.  Favero further discloses:
the password being compared to the second credential by the processor to determine if they are the same (para 0034)
Bianco et al., Favero, Berrio et al. and Vandervort et al. do not disclose:
the password is an alphanumeric password, 

the password is an alphanumeric password, (paras 0015-0016, Definition List 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Bianco et al., Berrio et al., Kumar et al. and Vandervort et al. by including alphanumeric requirement in the password in accordance with the teaching of Levow et al.  This modification makes stronger password.  Hence, improved security for the combined system. (Levow et al. paras 0011-12)

Regarding claim 15, Bianco et al. in view of Favero, in further view of Berrio et al., Vandervort et al. and Levow et al. disclose all the limitations as described above.  Favero further discloses:
the password being compared to the second credential by the processor to determine if they are the same (para 0034)
Levow et al. further discloses:
the password is an alphanumeric password with symbols. (paras 0015-16, Definition List 1)

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US7305562B1 (“Bianco et al.”) in view of US Application Publication US20140310514A1 (“Favero”), and in further view of US Application publication US20130238453A1 (“Berrio et al”) and US Application publication US20090052675A1 (“‘Levow et al.”).

With respect to claim 19, Bianco et al. in view of Favero, in further view of Berrio et al. and Levow et al. disclose all the limitations as described above.  Levow et al. further discloses:
first credential is generated based on a seed from a cryptographically secure source. (paras 0026-27, 0031, 0048)

With respect to claim 20, Bianco et al. in view of Favero, in further view of Berrio et al. and Levow et al. disclose all the limitations as described above.  Levow et al. further discloses:
first credential times out after a predetermined period of time unless earlier disabled by a user. (paras 0031, 0047, 0074)

With respect to claim 21, Bianco et al. in view of Favero, in further view of Berrio et al. and Levow et al. disclose all the limitations as described above.  Levow et al. further discloses:
first credential is one of an alphanumeric password, an alphanumeric password with symbols, or a numeric password. (paras 0015-16, Definition List 1)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685